DETAILED ACTION
The response filed on 02/09/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I (drawn to claims 1-10) in the reply filed on 02/09/2021 is acknowledged.

Claim Status
Claims 11-20 have been withdrawn in response of non-elected claims.
Claims 1-10 are currently pending for examination.

Drawings
The Examiner contends that the drawings submitted on 08/04/2019 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement(s) submitted on 08/14/2019 and 11/15/2019.

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claims 1 and 2 recite acronyms such as “UE” and “AMF” in line 9 and line 1 respectively. For clarity and formality, it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim. 
Claim 3 recites “request to the to the data management function” in line 3. For clarity, it is suggested to delete “the to” in order to clarify for redundancy.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the GC session management response” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the AMF” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the data repository function” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2020/0344725 A1) hereinafter “Liu”.

Regarding claim 1, Liu discloses a method for managing a group communication (GC) session in a communications network, the method comprising:
receiving a GC session establishment request from a session management function (see FIG. 4; see ¶ [0153], the SMF may request an AMF for establishing the group-dedicated connection channel);
(see FIG. 4; see ¶ [0153], the AMF, after receiving the request message, may send the request message to the RAN);
receiving a GC session establishment response from the access node (see FIG. 4; see ¶ [0153], the RAN may return a response message to acknowledge the establishment of the group-dedicated connection channel);
transmitting the GC session management response to the session management function (see FIG. 4; see ¶ [0153], the AMF may transmit the response message to the SMF); and
communicating with the access node over a service based interface to cause the access node to support a group communication session with a first UE (see FIG. 4; see ¶ [0153] [0160], the SMF may notify the UPF of information of the group-dedicated connection channel and after the RAN receives the group data from the UPF, the RAN may encapsulate the group data according to a protocol layer format between the RAN and UE and the group data may send to the UE through the group-dedicated connection channel). 

Regarding claim 6, Liu discloses further comprising discovering the access node associated with the first UE (see ¶ [0132] [0134] [0140], group identification information contains identification information of at least one UE and transmission resource between the access network element/node and UE).

Regarding claim 10, Liu discloses wherein the first UE is one of a plurality of UEs (see ¶ [0132], the first device group may include one UE or include two or more UEs) and the (see ¶ [0152], the group information of the first device group including group identification information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Baek et al. (US 2018/0199279 A1) hereinafter “Baek”.

Regarding claim 2, Liu does not explicitly disclose the AMF is selected by the session management function.
However, Baek discloses wherein the AMF is selected by the session management function (see FIG. 19; see ¶ [0153] [0155], selecting an AMF by an SMF).
(Baek: see ¶ [0138]).

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Livanos et al. (US 2019/0166467 A1) hereinafter “Livanos”.

Regarding claim 3, Liu discloses a data management function (see FIG. 1; see ¶ [0126], Unified Data Management (UDM)), but does not explicitly selecting a data management function.
However, Livanos selecting a data management function and transmitting a GC session information request to the to the data management function (see FIG. 7A; see ¶ [0074], AMF entity may send, to a unified data management (UDM) entity, a request for subscriber data); and
receiving a GC session information response from the data management function, the GC session information response comprising parameters of the GC session (see FIG. 7A; see ¶ [0074], AMF entity may receive, from the UDM entity, a response including a plurality of subscriber identifiers associated with the group identifier).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide selecting a data management function as taught by Livanos, in the system of Liu, so that it would provide establish a group (Livanos: see ¶ [0001]).

Regarding claim 4, Liu disclose policy control function (see FIG. 1; see ¶ [0126], a Policy Control Function (PCF)), but does not explicitly disclose selecting policy control function.
However, Livanos discloses selecting policy control function and transmitting a GC session policy request to the policy control information (see FIG. 5A, PCF selection, step 510; FIG. 7B; see ¶ [0062] [0075], AMF sends to PCF entity a context establishment request to retrieve access policies); and
receiving a GC session policy response from the policy control function, the GC session policy response comprising an access and mobility management policy for the GC session (see FIG. 5A, step 512; FIG. 7B; see ¶ [0062] [0075], AMF receives, from PCF entity, a response including the access policies associated with group identifier).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide selecting policy control function as taught by Livanos, in the system of Liu, so that it would provide establish a group session in a mobile network for subscribers of a group for reduced signaling load and simplified and improved subscriber management (Livanos: see ¶ [0001]).

Regarding claim 5, Liu disclose the session management function (see FIG. 1; see ¶ [0126], a Session Management Function (SMF)), but does not explicitly disclose selecting the session management function.
Livanos discloses further comprising selecting the session management function (see FIG. 5B, SMF selection, step 520; see ¶ [0064], AMF sends to session management function selection request).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide selecting the session management function as taught by Livanos, in the system of Liu, so that it would provide establish a group session in a mobile network for subscribers of a group for reduced signaling load and simplified and improved subscriber management (Livanos: see ¶ [0001]).

Regarding claim 7, Liu does not explicitly disclose transmitting a request to the data repository function.
However, Livanos discloses transmitting a GC serving function registration request to the data repository function (see FIG. 5A; see ¶ [0061], AMF sends to unified data repository/UDR a request for subscriber data associated with the group including the group identifier); and
receiving a GC serving function registration response from the data repository function, the GC serving function registration response comprising information associating a UE group and a network resource, the UE group comprising the first UE (see FIG. 5A; see ¶ [0061], UDR sends a response to the request to the AMF including the plurality of subscriber identifiers associated with the group identifier).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmitting a request to the data repository function as taught by Livanos, in the system of Liu, so that it would provide (Livanos: see ¶ [0001]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kodaypak (US 2017/0078371 A1) hereinafter “Kodaypak”.

Regarding claim 8, Liu discloses wherein the first UE is one of a plurality of UEs (see ¶ [0132], the first device group may include one UE or include two or more UEs), but does not explicitly disclose a broadcast communication.
However, Kodaypak discloses the GC session comprises a broadcast communication to the plurality of UEs (see ¶ [0018], group communication services for broadcast services/communication).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a broadcast communication as taught by Kodaypak, in the system of Liu, so that it would provide the group communication services include point-to-multipoint distribution of information from a group communication service source to one or more mobile communication terminals by facilitating end-to-end communication paths in a timely and cost-effective manner (Kodaypak: see ¶ [0011]).

Regarding claim 9, Liu discloses wherein the first UE is one of a plurality of UEs (see ¶ [0132], the first device group may include one UE or include two or more UEs), but does not explicitly disclose a multicast communication. 
Kodaypak discloses the GC session comprises a multicast communication to the plurality of UEs (see ¶ [0018], group communication services for multicast services/communication).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a broadcast communication as taught by Kodaypak, in the system of Liu, so that it would provide the group communication services include point-to-multipoint distribution of information from a group communication service source to one or more mobile communication terminals by facilitating end-to-end communication paths in a timely and cost-effective manner (Kodaypak: see ¶ [0011]).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462